Citation Nr: 0708822	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  05-22 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted for 
a claim of service connection pulmonary tuberculosis (PTB).

2.  Entitlement to service connection for a right knee and 
ankle disorder as secondary to service connected shrapnel 
wound injuries. 

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for blindness.  


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who had recognized guerilla 
service from December 1944 to November 1945.  This case is 
before the Board of Veterans' Appeals (Board) on appeal from 
a March 2004 rating decision by the Manila Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to service connection for blindness 
is being remanded and is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed July 1971 rating decision denied service 
connection for PTB based on findings that the disability was 
diagnosed many years after service and was well beyond the 
presumptive period. 

2.  Evidence received since the July 1971 rating decision 
does not include any evidence that tends to relate the 
veteran's PTB to service or within the presumptive three year 
period, and it does not raise a reasonable possibility of 
substantiating the claim.

3.  Competent (medical) evidence establishes that the 
veteran's current right knee and ankle disorder was caused or 
aggravated by his service. 

4.  A hearing loss disability was not manifested in service 
and is not currently shown by VA standards; sensorineural 
hearing loss was not manifested in the first postservice 
year.   





CONCLUSION OF LAW

1.  New and material evidence has not been received, and the 
claim seeking to establish service connection for PTB may not 
be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.156 (2006).

2.  Service connection is warranted for the veteran's right 
knee and ankle disorder.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2006). 

3.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters 

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim. Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

An October 2003 letter (prior to the decision on appeal) 
advised the veteran that he needed to submit new and material 
evidence that showed that PTB was incurred or aggravated by 
his active military service to reopen the claim; of what type 
of evidence was needed to substantiate the claims of service 
connection for hearing loss and right knee and ankle 
disorder; and of his and VA's responsibilities in the 
development of the claim.  While the October 2003 letter did 
not advise the veteran verbatim to submit everything he had 
pertinent to his claims, it explained the type of evidence 
necessary to substantiate his claims and asked him to submit 
any such evidence.  This was equivalent to advising him to 
submit everything in his possession pertinent to the claims.  
The March 2004 rating decision, the February 2005 statement 
of the case (SOC), and the July 2005 supplemental SOC 
provided the text of applicable regulations and also 
explained what type of evidence would be new and material 
(including evidence that showed the incurrence of PTB in 
service or within the three year post service presumptive 
period).  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
rating decision and SOC also explained the type of evidence 
needed to substantiate the service connection claims, 
addressed what the evidence showed, and why the claims were 
denied.  

While complete VCAA notice was not given prior to the rating 
decision on appeal, the Board finds that the lack of such a 
pre-decision notice is not prejudicial to the veteran.  
Proper notice was provided by the RO prior to the transfer 
and certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claims and to respond to VA 
notices.  

In June 2006, the veteran was provided notice regarding 
ratings or effective dates (see Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006)).  As he has received all critical 
notice regarding the matters addressed on the merits, and has 
had ample opportunity to respond/supplement the record after 
notice was given, and as the case was thereafter adjudicated, 
he is not prejudiced by any technical notice timing or 
content defect that may have occurred along the way

Regarding the duty to assist, the veteran's relevant records 
have been secured.  He has not identified any pertinent 
evidence that remains outstanding.  The RO arranged for a VA 
medical examination for his right knee and ankle disorder.  
In regards to his hearing loss claim, the Board considered 
whether a VA examination was indicated.  A VA examination is 
indicated when there are: 1) competent evidence of current 
disability; 2) evidence establishing a disability causing 
event in service, and 3) evidence suggesting that the current 
disability may be associated with an the event in service or 
with another service-connected disability. 38 C.F.R. § 3.159.  
Here, as none of the factors have been met, a VA examination 
is not in order for the service connection claim. 
Significantly, in a claim to reopen a claim seeking service 
connection, the duty to assist by arranging for a VA 
examination or securing an advisory medical opinion does not 
attach unless the claim has been reopened.  VA's duty to 
assist is also met.  Accordingly, the Board will address the 
merits of the claim.

II.  Factual Background

Evidence of Record Received by July 1971

Service medical records included a December 1944 physical 
examination report that showed that the veteran had a distant 
vision of 20/20, his lungs were clear, his lower extremities 
were normal and he could hear conversation at 20 feet, 
bilaterally.  The records also included part of what appeared 
to be an Affidavit for Philippine Army Personnel that was 
illegible.  

A December 1955 VA examination showed that bilateral hearing 
was adequate and there was a healed scar on the anterior 
aspect on the distal 1/3 of the right leg as a residual of a 
shrapnel wound with no functional disability.  Residual 
shrapnel wounds were identified also on the left forearm, 
hand and leg.  An associated December 1955 x-ray report 
showed essentially that the chest was normal.    

A statement received from Dr. E. L. R. in January 1969 
indicated that the veteran had the following residuals 
resulting from injuries sustained in service: articular and 
muscular rheumatism in the right knee joint and limited range 
of motion with the right leg and ankle.  

A March 1969 VA examination, noted that there was no 
limitation of motion of the right knee and a well-healed scar 
was the residual of shrapnel wound to the right thigh. 

An August 1969 VA examination showed a scar on the anterior 
aspect of the distal third of the right thigh; there was no 
limitation of motion of the right knee.  

Evidence of Record submitted since July 1971.  

A July 1978 record from Dr. P. N. L. included a diagnosis of 
residual shrapnel wound, right, with limitation of flexion 
and extension.  Physical findings also showed signs of old 
inflammation of the right leg.  

A July 2002 medical evaluation from Dr. H. G. K. noted that 
the veteran was blind in both eyes, but responded to light.  
He had a poor hearing condition and deformities were noted on 
his upper and lower extremities due to a cerebrovascular 
accident in 1998 (hemiparesis).  

Lutheran Hospital treatment records (from 1970 to 1971) 
received in July 2003 showed treatment for cough, chest 
pains, and bronchitis.  A March 1970 record appeared to rule 
out Koch's pulmonary.  Subsequent chest x-rays showed 
pneumonitis.  A February 1971 record noted occasional 
swelling, pain, and numbness in right leg, knee, and ankle 
joints.  

A July 2003 record from Dr. A. R. B. indicated that treated 
the veteran both at Lutheran Hospital and in the veteran's 
home.  Dr. A. R. B. stated that in November 1970 the veteran 
suffered from a chronic cough, which was diagnosed as minimal 
pulmonary active tuberculosis, as shown by x-ray.  In 
February and April 1971, he was treated by Dr. A. R. B. at 
Lutheran Hospital with complaints of recurring pain in his 
right knee and ankle, associated with occasional swelling and 
numbness of both legs.  The veteran's chronic cough 
persisted.  

A December 2003 medical certificate from Dr. H. G. K. 
indicated that the veteran was frequently treated by the 
Rural Health Clinic due to recurrent and occasional 
swelling/pain over the right knee/ankle which was secondary 
to previous infected wounds incurred in WW II.  

On February 2004 VA examination, the veteran provided a 
history of having shrapnel wounds on both lower extremities 
and has had swelling on and off of the right knee and pain on 
the right ankle making it difficult for the veteran to 
ambulate.  The diagnoses were scars, residual of shrapnel 
wound; post traumatic arthritis of the right knee; and old 
fracture of the right patella.  The examiner opined that the 
right knee and right ankle pain are very likely to be due to 
the shrapnel wound injuries, since the x-ray findings showed 
traumatic arthritis on the right knee and old unfused 
fracture of the right patella at the level of the scar.  

III.  Criteria 

The July 1971 rating decision declining to reopen a claim of 
service connection for PTB was not appealed, and is final 
based on evidence then of record.  38 U.S.C.A. § 7105.  Under 
38 U.S.C.A. § 5108, VA must reopen a previously and finally 
disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date (in October 
2003), and the new definition applies.  The revised 
definition requires that evidence raise a reasonable 
possibility of substantiating the claim in order to be 
considered "new and material," and defines material 
evidence as evidence, which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. 
§ 3.156(a).  

The United States Court of Appeals for the Federal Circuit 
has held that evidence that is merely cumulative of other 
evidence in the record cannot be new and material even if 
that evidence had not been previously presented to the Board.  
Anglin v. West, 203 F.3d 1343 (2000).

Service connection will be granted for a disability if it is 
shown that the veteran suffered from such disability and that 
it resulted from an injury suffered or disease contracted in 
line of duty, or from aggravation in line of duty of a 
preexisting injury or disease.  38 U.S.C.A. § 1110; 38 C.F.R. 
§  3.303.  If arthritis or sensorineural hearing loss is 
manifested to a compensable degree within the first 
postservice year, it may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Service connection for PTB may be granted if it is 
manifested to a compensable degree within three years 
following separation from service. 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The Court has held 
that a claimant is also entitled to service connection on a 
secondary basis when it is shown that a service-connected 
disability aggravates a nonservice-connected disability. 
Allen v. Brown, 7 Vet. App. 439 (1995).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. Hickson v. West, 12 Vet. App. 247, 253 (1999). 
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

IV.  Analysis

Pulmonary Tuberculosis

Service connection for PTB was previously denied essentially 
on the basis that such disease was not shown to be related to 
service or to have manifested within three years post 
service.  Accordingly, for evidence received since July 1971 
to be new and material in the instant case, it would have to 
be competent evidence not previously of record that tends to 
relate the veteran's PTB to service or show that PTB 
manifested within three years of service (the unestablished 
fact necessary to substantiate the claim).  

The additional evidence received since July 1971 is new, in 
the sense that it was not previously associated with the 
record.  However, it is not material.  Treatment records 
received reflect that the veteran was seen for PTB in 1970 
(almost 25 years after service).  That the veteran had PTB 
many years after service is not in dispute; that fact was 
previously established, and the information is cumulative.  
The medical evidence received since the July 1971 rating 
decision did not indicate that the veteran's PTB was related 
to his service or was diagnosed within the presumptive 
period.  

The veteran's lay opinion that his PTB was caused by or 
aggravated by his service is not competent evidence in the 
matter of medical etiology, and therefore cannot be deemed 
"material" for the purpose of reopening the claim.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

No additional evidence received since the July 1971 rating 
decision is competent evidence tending to relate the 
veteran's PTB to his service.  Thus, the additional evidence 
received since 1971 does not relate to an unestablished fact 
necessary to substantiate the claim, does not raise a 
reasonable possibility of substantiating the claim, and is 
not new and material.  Hence, the claim may not be reopened.

Right Knee and Ankle Disorder

The veteran's claim for service connection for a right knee 
and ankle disorder is premised on a theory that the right 
knee and ankle disorder is secondary to (caused or aggravated 
by) his service-connected shrapnel injury to his right leg.  
Competent (medical) evidence supports this theory of 
entitlement.  A December 2003 medical certificate from Dr. H. 
G. K. indicated that the veteran's occasional swelling/pain 
over the right knee/ankle was secondary to previous infected 
wounds incurred in WW II.  On February 2004 VA examination, 
the examiner opined that the right knee and right ankle pain 
are very likely due to the shrapnel wound injuries, since the 
x-ray findings showed traumatic arthritis on the right knee 
and old unfused fracture of the right patella at the level of 
the scar.  There is no medical evidence to the contrary.  As 
the competent evidence of record supports the veteran's 
claim, service connection for his right knee and ankle 
disorder is warranted.  

Hearing Loss

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Although acoustic trauma is not specifically noted in the 
SMR's, given that the veteran has multiple shrapnel wound 
injuries, it may be assumed that he was exposed to noise 
trauma in service.  However, a hearing loss disability was 
not noted in service.  In fact, there is no competent 
evidence pertaining to the veteran's hearing until July 2002, 
around 57 years postservice (well beyond the presumptive 
period).  See July 2002 medical evaluation from Dr. H. G. K.  
Consequently, service connection for bilateral hearing loss 
on the basis that such disability became manifest in service 
(and persisted) is not warranted.  

The threshold matter in any claim seeking service connection 
is whether the claimed disability is shown.  Here, the 
medical evidence does not show that the veteran has a 
bilateral hearing loss disability (as defined by regulation).  
Although post service medical records indicate that the 
veteran has a poor hearing condition, there are no audiogram 
results that are interpretable by VA standards.  (See July 
2002 medical evaluation from Dr. H. G. K.)  

The threshold requirement for establishing service connection 
is not met.  Absent proof of a present disability, there is 
no valid claim of service connection. See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  There is a 
preponderance of the evidence is against the claim.  Hence, 
it must be denied.  
ORDER

The appeal to reopen a claim seeking service connection for 
pulmonary tuberculosis is denied.

Service connection for a right knee and ankle disorder is 
granted.  

Service connection for bilateral hearing loss is denied.


REMAND

It appears that pertinent medical records remain outstanding.  
Dr. H. G. K. indicated that she treated the veteran for 
blindness; however such treatment records have not been 
associated with the claims file.  As such records may have 
some bearing on the veteran's claim, if available, they 
should be secured.  

A January 1969 statement from Dr. E. L. R. indicated that the 
veteran had defective eyesight from an injury sustained in 
service.  A January 2004 medical certificate from Dr. H. G. 
K. reported a history as told by the veteran that his vision 
began to blur immediately after WW II.  An eyes, ears, nose 
and throat evaluation revealed an apparent whitish 
discoloration over both eyes with whitish spots on pupils, 
noted to be old scars.  Dr. H. G. K. indicated that there 
were apparent old gunpowder burns over each eye.  Here, both 
doctors appeared to rely solely on the history provided by 
the veteran and neither doctor provided any explanation to 
support their findings.  As the record showed multiple 
shrapnel wound injuries in service and post service medical 
statements suggest that the veteran's eye disorder was 
related to an inservice injury, a VA examination is 
indicated.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
identify all medical treatment 
providers who have treated him for 
blindness since he was discharged from 
service.  The RO/AMC should obtain 
complete records (those not already of 
record) of such treatment from the 
sources identified.  

2.  The veteran should be scheduled for 
a VA examination to ascertain the 
nature and etiology of the claimed 
bilateral eye condition.  All tests and 
studies needed to make this 
determination should be ordered. The 
claims file should be forwarded to the 
examiner for review.  Based upon the 
examination findings, review of 
historical records, and medical 
principles, the physician should opine 
whether it is at least as likely as not 
that the veteran has a bilateral eye 
condition related to his active 
military service, including any 
shrapnel or gunpowder burns or 
scarring.  The examiner should indicate 
all diagnosed eye conditions and the 
etiology of all of the eye conditions. 
(Color blindness, myopia, amblyopia and 
astigmatism are not conditions for 
which service connection can be 
granted).  The examiner should provide 
detailed rationale for all opinions 
provided (and should reconcile them 
with any opinions already of record 
(see January 2004 medical certificate 
from Dr. H. G. K)).   

3.  The claim should then be reviewed 
in light of all evidence added to the 
record since the last previous review 
of the claim.  If the claim remains 
denied, the veteran should be provided 
a supplemental statement of the case, 
and have the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


